Title: To James Madison from Samuel Hanson of Samuel, 19 March 1810 (Abstract)
From: Hanson, Samuel (of Samuel)
To: Madison, James


19 March 1810. Addresses JM not to “deprecate the Sentence of Mr. Hamilton” in dismissing him from his position following a court of inquiry but to regain JM’s good opinion. Believes that the court of inquiry found some of the charges against him to be not only “unfounded” but also “vexatious & malicious”; complains that the secretary of the navy neglected to investigate the evidence. Lacks now the means of supporting a large family and must depend on JM’s patronage. “For the length and freedom of this address, your amiable Lady must be responsible—Since it is owing to her benevolent communication of your Good wishes for me that I have been tempted to take the liberty” of writing this letter.
